      Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 1 of 13




May 15, 2020

Mr. Gary A. Hemphill
Phelps Dunbar LLP
365 Canal Street, Suite 2000
New Orleans, LA 70130

Via Electronic Mail
gary.hemphill@phelps.com

Re:    M.V. “Nomadic Milde”
       Appraisal Report
       Valuation as of May 8, 2020
       Our Project No. WT-26183

Dear Mr. Hemphill:

Reference is made to the above-mentioned vessel and your request to provide an opinion on its
fair market value for legal purposes. The valuation date requested is May 8, 2020.

The following report provides details of the company’s background and experience with vessel
valuations, details of the subject vessel, a description of the methodology used in arriving at the
final appraised value, and supporting sources and documentation.


FIRM BACKGROUND:

Martin & Ottaway has conducted vessel valuations on all different types of craft ranging from
recreational boats to ocean passenger liners since the firm’s founding in 1875.

These appraisals have been for various concerns, including financing, investment, taxation,
insurance, limitations of liability and general average purposes, etc.

Clients have been ship-owners, financial institutions, attorneys, governments, internal revenue
services, and underwriters, to name a few. The firm has been accepted as a reliable source of
vessel appraisals in U.S. Federal Courts and by the U.S. Government.

In order to be able to perform appraisals, Martin, Ottaway, van Hemmen & Dolan, Inc. maintains
an appraisal database which contains practically every large ship sale in the world, and maintains
up-to-date research files on ship repair and construction costs, charter rates, industry trends,
regulatory requirements and their associated commercial effects and financing opportunities.

This appraisal data goes back to the late 1800’s and has been used as a unique reference in
complex ship finance and taxation issues.




                              620 Shrewsbury Avenue  Tinton Falls, NJ 07701
                       tel: 732.224.1133  fax: 732.224.8631  martinottaway.com
     Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 2 of 13
M.V. “Nomadic Milde”                                                        Our Project No. WT-26183




VESSEL PARTICULARS:

The subject vessel is a multi-purpose dry cargo ship with the following particulars noted:

 Name of Ship:                 Nomadic Milde
 Previous Name:                N/A
 Owner:                        New Nomadic Short Sea Shipping AS
 Manager:                      Intership Navigation Co. Ltd.

 Type:                         Multi-purpose dry cargo ship
 Flag:                         Marshall Islands
 DNV-GL No.:                   G113927
 IMO No.:                      9463554
 Call Sign:                    V7ZW7

 Gross Tonnage:                 9,530
 Net Tonnage:                   4,398
 Deadweight Tonnage:           12,959.6

 Length (overall):             138.1 m
 Length (bp):                  130.0 m
 Breadth (molded):              21.3 m
 Depth (molded):                11.0 m
 Draft:                          8.1 m

 Builder:                      Jiangsu Yangzijiang Shipbuilding Co., Ltd.
                               Jiangsu, China
 Date of Build:                2011

The vessel is classed with DNV-GL with the following notations:

100 A5 E Multi-purpose dry cargo ship; BWM equipped for carriage of containers; DBC SOLAS-
II-2, Reg.19 G IW Strengthened for heavy cargo; MC E AUT.


APPRAISAL:

Based on a sales approach, our opinion of the subject vessel’s Fair Market Value in sound
condition is $7,500,000 as of May 8, 2020.


APPRAISAL NARRATIVE:

Marine vessel appraisals may be carried out by one of three different appraisal methods; namely:

   1. Comparable Sales/Offerings ("sales" approach)
   2. Construction Cost Depreciated ("cost" approach)
   3. Financial Analysis ("income" approach)




                                                  2
     Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 3 of 13
M.V. “Nomadic Milde”                                                       Our Project No. WT-26183




Generally, marine vessel appraisals are carried out using the comparable sales/offerings
approach and/or construction cost depreciated approach. The financial analysis approach
requires a large amount of financial information and is only used when sufficient historical data,
such as income flows and related expenses, is provided to the appraiser. This information has not
been made available and as such this methodology was not used.

In this case, there was sufficient information available to utilize the sales approach so the cost
approach was not required. Attached to this letter is a list of comparable vessel sales used in
arriving at the vessel’s fair market value.

Using these available comparable vessel sales, it is therefore the opinion of the undersigned that
the “Nomadic Milde” has a fair market value in sound condition of $7,500,000 as of May 8, 2020.


SPECIFIC REFERENCE MATERIAL:

   1.       Martin, Ottaway, van Hemmen & Dolan, Inc. vessel database
   2.       Various marine industry sale and purchase broker websites
   3.       Maritime industry sources
   4.       Maritime industry magazines/publications
   5.       DNV-GL vessel register website
   6.       Lloyd’s Register of Shipping


LIMITING CONDITIONS:

   1. This is an appraisal report which was done for legal purposes. Supporting documentation
      concerning the data developed and the value calculations is retained in the appraisal file.

   2. Values are statements of opinion. No guarantee can be given that opinions of value will
      be sustained or that they will be realized in actual transactions.

   3. The value given in this appraisal is for the stated valuation date only, and only for the
      intended use.

   4. The vessel was appraised on the premise that it was free and clear of all encumbrances,
      mortgage debt, and special liens.

   5. Value is considered to be in cash. Contracts or charters, if any, are not considered in
      reaching the value.

   6. We are unaware of any significant potential environmental hazards associated with this
      equipment other than normal on board fuel and lubes.

   7. The value noted above is based on the unit’s current location.




                                                 3
     Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 4 of 13
M.V. “Nomadic Milde”                                                          Our Project No. WT-26183




   8. It is presumed that the vessel is in full compliance with all applicable international, federal,
      state or local regulations unless otherwise stated in the report.

   9. No responsibility is assumed for latent defects of any nature that could have an effect on
      the equipment’s value. No determination of stability characteristics or inherent structural
      integrity has been made, and no opinion is expressed with respect thereto.

   10. This report was prepared for the client of record, as noted, in order to provide an opinion
       of value under an assumed set of circumstances as requested and mutually agreed upon
       by that client. Any legal defense, court or deposition preparation related to it will be
       considered a new and separate assignment.

   11. This report was made by Martin, Ottaway, van Hemmen & Dolan, Inc. and will be
       considered as confidential. Copies of this report will only be made available to other parties
       with prior written consent of the purchaser/owner of this report. Any confidential
       information received in preparation of this report will be kept confidential.

   12. Information supplied by others that was considered and utilized in constructing this report
       is from sources believed to be reliable and no further responsibility is assumed for its
       accuracy.


DEFINITIONS:

The definitions used in Martin, Ottaway, van Hemmen & Dolan, Inc. appraisal reports are based
on those written in the American Society of Appraisers text, Valuing Machinery and Equipment
(Second Edition).

Fair Market Value:
The estimated amount, expressed in terms of money, that may reasonably be expected for a
property in exchange between a willing buyer and seller with equity to both, neither under any
compulsion to buy or sell, and both fully aware of all relevant facts as of a specific date.

Cost Approach:
One of the three recognized approaches used in appraisal analysis. The appraiser starts with the
current replacement cost new of the property being appraised and then deducts for the loss in
value caused by physical deterioration, functional obsolescence, and economic obsolescence.
The logic behind this approach is the principle of substitution; a prudent buyer will not pay more
for a property than the cost of acquiring a substitute property of equivalent utility.

Depreciation (appraisal):
The actual loss in value or worth of a property from all causes, including those resulting from
physical deterioration, functional obsolescence, and economic obsolescence.

Estimated Remaining Useful Life (RUL):
The period over which an item or groups of items are estimated to remain in use.




                                                   4
     Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 5 of 13
M.V. “Nomadic Milde”                                                          Our Project No. WT-26183




Income Approach:
One of the three recognized approaches used in appraisal analysis. The appraiser determines
the present value of the future economic benefits of owning the property.

Indexing:
A method used to estimate current cost whereby a factor is applied to the historical cost of an
item.

Remaining Useful Life:
The estimated period during which a property of a certain effective age is expected to actually be
used before it is retired from service.

Sales Comparison Approach:
One of the three recognized approaches used in appraisal analysis. This approach involves the
collection of market sales data pertaining to the subject assets being appraised. This approach is
also known as the "market approach." The primary intent of the sales comparison approach is to
determine the desirability of the assets through recent sales or offerings of similar assets currently
on the market in order to arrive at an indication of the most probable selling price for the assets
being appraised. The appraiser adjusts the prices that have been paid for assets comparable to
the asset being appraised, equating the comparables to the subject.

Scrap Value:
The estimated amount, expressed in terms of money, that could be realized for the property if it
were sold for its material content, not for a productive use, as of a specific date.

Useful Life:
The period over which property may reasonably be expected to perform the function for which it
was designed.


APPRAISER’S CERTIFICATION:

I certify that, to the best of my knowledge and belief:

   1. The statements of fact contained in this report are true and correct.

   2. The reported analyses, opinions, and conclusions are limited only by the reported
      assumptions and limiting conditions, and are my personal, impartial, and unbiased
      professional analyses, opinions, and conclusions.

   3. I have no present or prospective interest in the vessel that is the subject of this report, and
      no personal interest with respect to the parties involved.

   4. I have not performed services, as an appraiser or in any other capacity, regarding the
      property that is the subject of this report within the three-year period immediately
      preceding acceptance of this assignment.




                                                   5
      Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 6 of 13
M.V. “Nomadic Milde”                                                            Our Project No. WT-26183




     5. I have no bias with respect to the property that is the subject of this report or to the parties
        involved with this assignment.

     6. My engagement in this assignment was not contingent upon developing or reporting
        predetermined results.

     7. My compensation for completing this assignment is not contingent upon the development
        or reporting of a predetermined value or direction in value that favors the cause of the
        client, the amount of the value opinion, the attainment of a stipulated result, or the
        occurrence of a subsequent event directly related to the intended use of this appraisal.

     8. My analyses, opinions, and conclusions were developed, and this report has been
        prepared, in conformity with the Uniform Standards of Professional Appraisal Practice.

     9. I have not made an inspection of the property that is the subject of this report.

     10. No one provided significant personal property appraisal assistance to the person signing
         this certification.

I, David Tantrum, hereby certify that, to the best of my knowledge and belief, the statements of
fact contained in this report are true and correct, and this report has been prepared using the
guidelines of the Uniform Standards of Professional Appraisal Practice of The Appraisal
Foundation and the Principles of Appraisal Practice and Code of Ethics of the American Society
of Appraisers.

Signed, and submitted without prejudice to rights and/or interests of whom it may concern,

MARTIN, OTTAWAY, van HEMMEN & DOLAN, INC.




David Tantrum

DT/mh

Attachment:

1.   David Tantrum CV
2.   Prior Testimony List
3.   Fee Letter
4.   Comparable Sales Data




                                                     6
       Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 7 of 13



                                     DAVID J. TANTRUM
                                       _______________


PROFESSIONAL EXPERIENCE

2008 – Present

        Managing Director, MARTIN, OTTAWAY, van HEMMEN & DOLAN, INC.

1997 – 2008

        Partner, MARTIN, OTTAWAY, van HEMMEN & DOLAN, INC.

        Manager of surveying services U.S. and worldwide.

1989 - 1997

        Engineering and Marine Consultant, MARTIN, OTTAWAY, van HEMMEN & DOLAN,
        INC. Areas of specialization include forensic engineering, ship vetting surveys,
        mechanical systems and ship sales analysis, structural and mechanical system surveys,
        ship valuations and failure analysis.

        Start-up management of satellite offices.

1988

        Engineer, PB. TECHNIK, Berlin, West Germany. Responsibilities included: Design,
        manufacture and installation of stainless steel and aluminum air conditioning ducting.

1983 – 1988

        Operations supervisor (part time), Campus Oil, Ltd., New Ross, Ireland. Responsibilities
        included: Vessel discharge supervision, tank farm gauging and calculations, fuel blending
        and tank truck loading.


NOTABLE PROJECTS

        Testified as an expert witness on Engineering and ship valuation matters in Federal Court
        on various occasions.

        Consultant to the United States Government for evaluation of ship construction proposals
        under the Title XI program.




                                                    1
   Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 8 of 13



     Consultant to various Shipowners with regard to vessel acquisition and life extensions on
     older vessels.

     Failure analysis of all types of diesel engines and their associated equipment.

     Inspection of laid-up Ro/Ro vessels and their evaluation for reactivation.

     Coordination, management and actual survey of a fleet of vessels for a consortium of
     purchasers of a container shipping company, including future maintenance cost
     developments.

     Design and implementation of a fire control system and safety plan for an oil storage
     terminal.


EDUCATION AND PROFESSIONAL QUALIFICATIONS

     Certificate in Engineering Principles, Dublin Institute of Technology, Ballyfermot, 1985

     Diploma of Mechanical Engineering, Bolton Street College of Technology, 1989

     Bachelor of Science degree in Mechanical Engineering, Trinity College, Dublin, Ireland,
     1989

     Master in Arts, University of Dublin, Trinity College, Dublin, Ireland, February 2006

     Metallurgical course at Materials Engineering Institute, 1993

     Certified Qualified Individual for the Oil Pollution Act of 1990 and proven competent at
     the level of OSHA 24-Hour On-Scene Commander as per 29 CFR 1910.120(q) at
     Massachusetts Maritime Academy’s Center for Marine Environmental Protection and
     Safety (1996)

     Internal Auditor Training Course – Lloyd’s Register of Shipping (2002)

     Certificate in Maritime Security Training: Maritime Security Officer Training
     requirements of Parts A and B of the International Ship and Port Facility Security (ISPS)
     Code, ABS Consulting, Risk Consulting Division, January 2004

     Lloyd’s Register of Shipping Liquefied Natural Gas Ships Course, May 2005

     Executive Management Program at Wharton School of Business, University of
     Pennsylvania (2007 / 2008)

     Accredited Senior Appraiser, American Society of Appraisers




                                              2
Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 9 of 13



 Memberships

 Member of Institution of Engineers of Ireland
 Member of American Welding Society
 Member of the Society of Naval Architects and Marine Engineers
 Associate Member of Association of Average Adjusters of the United States
 Subscriber to the British Association of Average Adjusters
 Member of the Society of Marine Port Engineers
 Member of the Society of Marine Consultants
 Member of NACE International
 Member ASM International
 Member of American Society of Appraisers
 Member of American Society of Mechanical Engineers

 Technical Publications

 “Velocity & Position Control of a Pneumatic Cylinder Using a Micro Computer” - Senior
 thesis, Bolton Street College

 Author of paper, “The Reasonable Cost of Repairs”, presented to the Association of
 Average Adjusters of the United States, October 1996

 Author of paper, “Charterer’s Legal Liability”, presented to American Insurance Group,
 Chicago, June 3, 1999


 Languages:     English, Gaelic, fluent
                French, reading
 Nationality:   United Kingdom citizenship
                Permanently residing in the United States


 Address:       620 Shrewsbury Avenue               Phone: (732) 224-1133 (office)
                Tinton Falls, NJ 07701                     (908) 568-7866 (mobile)
                                                    E-mail: dtantrum@martinottaway.com




                                         3
Last update: May 6, 2019

                                                     David J. Tantrum
                                        Martin, Ottaway, van Hemmen & Dolan, Inc.
                                                  620 Shrewsbury Avenue
                                                  Tinton Falls, NJ 07701

Client                        Project Name                       Project No.   Date             Remarks

McMahon Law                   M.Y. “Independence”                WT-25147      Sept. 12, 2016   Arbitration, NY, Vessel Arrest
Offices of David J. McMahon

Duane Morris LLP              National Union Fire Insurance      WT-24982      Sept. 30, 2016   Deposition testimony
                              Company of Pittsburgh, PA v.
                              Garpo Marine Services, Inc.

Duane Morris LLP              National Union Fire Insurance      WT-24982      March 27, 2017   United States District Court,
                              Company of Pittsburgh, PA v.                                      Eastern District of New York
                              Garpo Marine Services, Inc.                                       Index No. 14-cv-6481

Lyons & Flood, LLP            Price v. Mos Shipping, et al.      WT-25157      July 18, 2017    United States District Court
                              (M.V. “Valga”)                                                    District of Maryland

McMahon Law                   In the Matter of the Arbitration   WT-25147      Dec. 19, 2018    American Arbitration
Offices of David J. McMahon   Between                                                           Association
                              Robert E. Derecktor, Inc.,                                        Case Number: 01-15-0005-3513
                              Claimant, and, Matthew J.
                              Bruderman, Ducky-Momo LLC
                              and M/Y Independence

Eastham, Watson, Dale &       In the Matter of the Complaint     WT-25843      May 3, 2019      Deposition testimony
Forney, L.L.P.                of Maersk Tankers AS, as
                              Owner and Operator of the M/T
                              Carla Maersk for Exoneration
                              from or Limitation of Liability
                              (M.V. “Conti Peridot”)
                                                                                                                                 Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 10 of 13
      Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 11 of 13




May 15, 2020

Mr. Gary A. Hemphill
Phelps Dunbar LLP
365 Canal Street, Suite 2000
New Orleans, LA 70130

Via Electronic Mail
gary.hemphill@phelps.com

Re:     Request for Rates

Dear Mr. Hemphill:

As far as our fees are concerned, please allow me to provide the following information.

Our fee for senior consultants for basic surveying matters is $200.00 per hour, up to a maximum
daily rate of $2,000.00.

Our fee for deposition and trial testimony is $350.00 per hour and for litigation/consultation is
$275.00 - $350.00 per hour.

Tasks that do not require the skills of a senior consultant can be performed by one of our other
engineers/consultants and are billed at $150.00 to $200.00 per hour depending on the type of
work undertaken.

Our standard rate for vessel appraisals is $2,500.00.

A retainer may be required for first time clients.

Computer analyses, such as finite element analysis, hydrostatic stability calculations, surface
area calculations, etc. are priced on a job-by-job basis. A fixed price quote will be estimated and
given on review of the actual extent of work to be done.

Travel time is charged at the same rate as other consulting activities.

Overhead charges, such as administrative assistance, are included in our fees. Direct expenses
applicable to the matter in question, such as travel, telephone/mobile/electronic communication
charges, postage and couriers, are charged in addition to the applicable fee.

We trust that the above is helpful and look forward to assisting you if the need should arise.




                               620 Shrewsbury Avenue  Tinton Falls, NJ 07701
                        tel: 732.224.1133  fax: 732.224.8631  martinottaway.com
     Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 12 of 13




Very truly yours,

MARTIN, OTTAWAY, van HEMMEN & DOLAN, INC.



David J. Tantrum
Managing Partner

DJT/mh




                                       2
Ship               DWT    Equipment      Year Built   Place Built           Yard        Price    Sale Date       Comments
Marmisol          10500    2 x 80t cr.     2004            NL       Damen Hoogezand       ‐      1/20/2020   Undisclosed
Marmolokai        10649    2 x 80t cr.     2004            NL              Damen          ‐       1/7/2020
Lisanna           12744   2 x 120t cr.     2004          China          CSC Jiangdon     4.5    10/12/2019
FWN Momentum      10049    2 x 80t cr.     2010            NL          Peters Kampen      7      2/26/2020
BBC Arizona       11626   2 x 150t cr.     2010          China          CSC Jiangdon      7      4/11/2020
Zea Kelani        12325    2 x 80t cr.     2010          China            Tongfang        4      1/20/2020   En bloc Sales
Zea Mahaweli      12350    2 x 80t cr.     2010          China            Tongfang        4      1/20/2020   En bloc Sales
Siam Success      12427    3 x 30t cr.     2010          Japan           Shin Kochi      6.2    12/16/2019
BBC Michigan      12768   2 x 150t cr.     2010          China          CSC Jiangdon      7      4/11/2020
Thorco Africa     12845    2 x 78t cr.     2010          Japan             Honda         7.8     5/8/2019
Nomadic Milde     12960   2 x 80t cr.      2011         China       Jiangsu Yangziang
Siam Fortune      12440    3 x 30t cr.     2011          Japan           Shin Kochi     6.5     12/16/2019
Dongtai Baohong   12500    3 x 80t cr.     2011          China           Rongchang       4       5/31/2019   Auction
FWN Merchant      10000    2 x 80t cr.     2013            NL          Peters Kampen     8        2/7/2020
Industrial More   10049     419 teu        2013            NL          Peters Kampen     8       2/11/2020   Likely 2 x 80t cr.
Dongtai Baoze     12094    3 x 80t cr.     2013          China           Rongchang      4.8      6/22/2019
BBC Louise        12100   2 x 250t cr.     2018          China              Sanfu       18       4/30/2019   Heavy lift cranes
                                                                                                                                  Case 2:20-cv-01506-CJB-MBN Document 1-3 Filed 05/21/20 Page 13 of 13
